Earl Warren: Number 44, United States of America versus International Union United Automobile, Aircraft and Agricultural Implement Workers of America. Mr. Solicitor General.
J. Lee Rankin: May it please the Court. This is a direct appeal from the dismissal of an indictment under the Corrupt Practices Act as amended. The question presented is whether an offense is stated under Section 610 of Title 18, the criminal code, by an indictment charging that on a certain date, defendant, labor union made an expenditure of specified sums from its general treasury fund to pay the expenses of a particular political television broadcast over a commercial television station where the broadcast was intended to influence the electorate generally, to support the election of certain candidates for federal officers. Motion was made to dismiss the indictment on the ground that it was unconstitutional to apply it to the expenditures described in the indictment. It was too vague and number of other constitutional reasons. The indictment alleged in rather general terms in accordance with modern criminal practice the nature of the offense in four accounts. It lead to the payment of specified sums of money ranging from $700 to $2500 to a named company to defray the expenses of political television broadcast urging and endorsing the selection of particular candidates or a name, commercial television station in which the appellees had no interest. It was alleged that the telecast included expressions of political advocacy and intended by appellee to influence the electorate, generally, including voters who were not members of the appellee union and to affect the results of the election. It was further alleged that the money expended was taken out of the general fund of the appellee and not from any other source. That the general fund consisted of union dues paid by members of local unions belong to and affiliated with the appellee and that expenditure was not made from voluntary political contributions or from subscriptions by appellees members. We call particular attention to the fact that in the C.I.O. case decided by this Court, the indictment was specific, as this court said, in regard to the details of the expenditures, how they were made, what they were made for. In this case, the indictment was not so specific. No bills of -- a motion for bills, in particular, were filed so that the issue now before the Court is whether the indictment is sufficient on its phase to state a cause of action under the statute. We have a controversy between counsel as evidenced in the brief -- briefs as to whether the Court reinterpret or construe the indictment so as to limit. The Government contends that there was no construction by the lower court to limit this indictment. Such action was not proper and the Court did not attempt to take any such action. The Government did not acquiesce in any such construction but contended throughout with this indictment was broad enough to cover active electioneering. And it's our position before the Court that the construction that this indictment does not state a cause of action, under this statute is so broad that even a -- a -- an action which would involve a statement on the telecast day after day, vote for X, the union's friend, would not be a violation under the construction. In order to support the point that the Court did not undertake to reconstrue or limit this indictment in any way, we call particular attention to several different items. First, on page 21 of the printed record, the last paragraph, the Court relates, if ideas of what the indictment charges.Right now, as I take the position of the defendant and if I am not correct right correctly. In the first place, even admitting that Congress had the right to include the word, "expenditures." First, petitioner, defendant's position is that those are not the expenditures, items like this, as alleged in the indictment. Those are not the type of expenditures that Congress had in mind and that this Court in trying to give a constitutional -- in trying to interpret the law constitutionally, couldn't make any other decision except that they are not that kind of expenditures. Then your second point is that if they are included within the expenditures, then the Act is unconstitutional for a lot of reasons. Those questions were addressed to counsel for the appellee and the answer is - "That would be." The Court interposing, "Is that right"? The answer is, "That is a very accurate summary of our basic position, Your Honor." Next as is contended that in our briefs, we did not urge this point about active electioneering as we do before this Court. And I call your -- the Court's particular attention to two portions of our briefs which we have filed with the clerk. One, and this is not in the briefs that we've -- our printed briefs before this Court page 53 of our principal brief before the lower court. We discussed in the second, full paragraph in detail the position about active electioneering and say amongst other things in that paragraph, "and no corporation or labor organization spending money actively to electioneer for the success or defeat of a particular candidate can -- can have any doubt that its activity in such respect contravenes the express prohibition of the statute.
Felix Frankfurter: Mr. Solicitor, would you forgive me if I ask you --
J. Lee Rankin: Mr. Justice.
Felix Frankfurter: -- would you be good enough to tell me to what propositions are addressing (Inaudible) or what propositions you are rebutting (Inaudible)
J. Lee Rankin: I want to be sure as we had a square issue before the Court that we were arguing and the proposition that I am trying to rebut is the contention that the lower court limited that the indictment by interpretation in such a way that this Court could not squarely determine at this time or examine the issue as to whether the indictment in its full terms states a cause of action under the statute and is contended in the --
Felix Frankfurter: (Inaudible) cause of action?
J. Lee Rankin: That is --
Felix Frankfurter: It doesn't make out a violation of the statute disregarding from among the validity of the statute?
J. Lee Rankin: Yes sir.
Felix Frankfurter: Is that right?
J. Lee Rankin: That is the position of the Government that the indictment is -- as it has set forth is sufficiently broad so that there would be no act by the appellee in active electioneering that would be proscribed by the statute and it is the contention, generally argued in the brief of the appellee.
Felix Frankfurter: So that -- so that (Inaudible) I ask myself. That doesn't mean that you have come to grips with the constitutionality. What you're saying is that the indictment sets forth (Inaudible) position and -- and so circumscribing there's no question of constitutionality raised.
J. Lee Rankin: Well I'm -- I want to deal with the proposition of whether the Court has to face the question of constitutionality later but here --
Felix Frankfurter: Yes, I understand that's what you're -- you were addressing yourself at the moment with the proposition that in that being set forth -- I understand under some construction of statute, never mind for the moment that it's constitutional, is that right?
J. Lee Rankin: Yes. And I'm trying to avoid the -- the claim that the lower court, so narrowed the construction, that at this -- that this Court does not properly have the right, at this time, to examine these questions as to the effect of this indictment. That the Court did not --
Felix Frankfurter: (Inaudible) clause --
William O. Douglas: Narrowed of what, the indictment?
J. Lee Rankin: Narrowed the indictment by interpretation.
William O. Douglas: Do you think it's properly here right in the Court?
J. Lee Rankin: That's right. That's what I was trying to deal with directly because --
Felix Frankfurter: If you take the question of construction of the statute, then it must come here. You take the question of criminal pleading, then it has to come here. Are these addressed to the proposition of -- they suggest that the question of criminal pleading is involved?
J. Lee Rankin: That the issue was so narrowed that this isn't properly a direct appeal to this Court but should have gone to the Court of Appeals.
Felix Frankfurter: How was -- no question statutory of construction is involved.
J. Lee Rankin: In view of the interpretation placed upon it by the lower court. And I wanted to make clear that we argued from the start that the indictment should be examined according to its face --
Felix Frankfurter: I get that -- to get that --
J. Lee Rankin: -- against the statute.
Felix Frankfurter: I must repeat my (Inaudible) difficulties. The argument that it should have gone to the Court of Appeals can have any foundation, have a foundation at all on a claim that the question is criminal pleading is involved. You call it any kind of construction, the Court construed the statute. Well -- as the Court said, “What is alleged doesn't make out any offense under the statute. The statute rules out the indictment carrying a charge of an offense under it and unless and otherwise inform that is a question of construction, isn't it?
J. Lee Rankin: Well, contention is made at some length in brief.
Hugo L. Black: May I ask if you are just in this. If you are now rebutting the argument number one to this effect that the question before this court is sufficiency of the indictment construed by the District Court rather than the sufficiency of the indictment as interpreted by the Government for the first time in this Court.
J. Lee Rankin: That's right. I'm trying to make it clear that we made the issue before the lower court, at all times, the full breadth of the indictment and that we are arguing it before this Court and that the argument that we limited the indictment in anyway or consented or acquiesced to a limitation by the lower court or that the lower court did in fact limit the indictment by construction in anyway, so as not to have the full effect of the indictment before this Court is not valid.
Speaker: Well, the -- the Court thought it was following the Painter case.
J. Lee Rankin: It appears to the Government that the Court was following the -- or said it was following the C.I.O. case by this Court and the Painter case in some respects in which -- which it questioned some of the reasoning of the Painter case.
Felix Frankfurter: And now suppose that (Inaudible) suppose an indictment was brought or found by a grand jury knew precisely the same terms as the indictment which in the C.I.O. case, this Court held did not constitute an offense under the statute and suppose the Court (Inaudible) Suppose the Government wanted to challenge me, they -- suppose the Government wanted to say, we want to take this up and ask the Supreme Court to -- to reconsider the decision of the C.I.O. case. Couldn't have to be brought here?
J. Lee Rankin: Yes.
Felix Frankfurter: Would it have to be brought here?
J. Lee Rankin: Yes --
Felix Frankfurter: How --
J. Lee Rankin: -- Mr. Justice. The difference is --
Felix Frankfurter: If --
J. Lee Rankin: -- if the --
Felix Frankfurter: It's just the difference.
J. Lee Rankin: If the Court -- the lower court would say that in this indictment, when it says, expenditure, it really isn't expenditure but it's a purchase or some other interpretation of the language so you don't have in it a direct issue with regard to the particular statute but you have an issue as to whether or not there was an error that should have gone to the Court of Appeals for its examination. That is the type of controversy that we think is raised by the point of Mr. Justice Black, who just called attention to in the (Voice Overlap) --
Felix Frankfurter: just (Inaudible) but you have to go -- you can go and have to go to the Court of Appeals even if it's only that's within the area or criminal pleading. And you have to come here directly if it's within the area of statutory construction. Now, I don't want to take any more of your time. I'll -- I'll try to catch on with this argument.
J. Lee Rankin: And again, in our reply brief which is not in our printed brief, on page 4, we dealt with direct electioneering as being an issue in the case. We also call attention to the fact that in the opinion, which we have set out portions of in our brief, on pages 3, 4 and 5, our reply brief. The Court dealt in considerable detail with its reasoning as to the indictment, its interpretation and application of the Painters' case, the Construction and General Labors Local Union case and the C.I.O. case of this Court and showed clearly that it was interpreting and trying to give legal effect to the indictment as a whole as it was stated and that as it so applied it, it was not a violation of the statute. The order of the Court was it is concluded that said motion should be granted and the indictment dismissed upon the ground at the expenditure charged in the indictment are not expenditures prohibited by law and that the indictment therefore, fails to state facts sufficient to constitute an offense against the United States. In effect then we -- that it's the Government's position that the holding of the lower court was to the effect that any political broadcast under union auspices regardless of how broadly or how narrowly it is stated in behalf of particular candidates urging their election at a federal election is not a violation of the statute if the expenditure is made for that purpose. The position of the Government that the Court does not have to reach the constitutional question in consideration of this case, that the indictment is such and the form of it that the matter is not precisely before this Court. It is not a logical necessity that the Court examine the constitutional question at this time but that the case should go back to the -- remanded to the lower court for its consideration or it can be examined and an acquittal would relieve this Court of any consideration of the question and a conviction would have it in such a precise form in accordance with the decision to this Court that you could determine with exactitude the issues that are involved and the exact facts as to which the matter is to be applied. The Court did rely on the Painters' case and compared to case, now, before the Court as being like two peas in a pod, comparing it with the Painters' case. There, the amounts that were paid for the political broadcasting where $32.50 and for the newspaper advertising, $111.42 with decision by the Circuit -- the Second Circuit and the Court treated that case as being controlled by the facts. The expenditure was authorized by the union and the Court particularly comment upon that fact in a general union meeting and the union had no radio or newspaper of its own and the Court found that it was a natural way for the union to convey its used to its members when it didn't have a newspaper or radio of its own. It also held that the amounts were de minimis. The lower court here was unwilling to accept the argument that it was de minimis saying that that was not properly applicable in criminal cases and rejected that part but accepted the decision otherwise. The Court did also apply the C.I.O. decision of -- by this Court and held that it was not intended by Congress that the expenditure of the types described in this -- in this indictment were to be prescribed by this section of the statute.
Speaker: Going back to your -- call it with Mr. Justice Frankfurter. Is what you are saying in effect that if this indictment does not state a crime under the statute, then you can't draw an indictment it doesn't make the stated crime under the statute?
J. Lee Rankin: That's right. And that we never at any time gave up that contention before the lower court or in any argument or --
Speaker: In other words, what you are really saying is that without reaching the constitutional point, the effect of this decision is to strike down the statute?
J. Lee Rankin: That's right. We recognize there are many rules that this Court has applied in regard to constitutional construction and not to reach that question and how properly to reach it when the matter should be examined by this Court. And generally, those rules are to the effect that the questions should be in some precise form so that the Court cannot fairly determine the case without examining that question squarely and we do not think that -- that is present at this time in this case. It might very well had been present if motions for bills of particular had been required in this case, made and granted and the facts had been set out in detail so the Court could have before it at this time the limits of the expenditures, what they were made for, the character, the telecast, and all of the detail that would be involved or that -- that could come back before the Court on a later date if there was a conviction under the indictment. But the present time, the form of this indictment is so broad that's charging the appellee with these expenditures for particular broadcast on and telecasting station they did not own for the purpose of advancing the candidacy of particular candidates and influencing the public to vote on behalf of those candidates and intending to affect the election. That is the Government's position that -- that this indictment is not stated crime under this statute. The statute could not be effective for any purpose.
Tom C. Clark: If the indictment is not sufficiently definite and precise for the Court to pass upon Constitutionality inacted thereby -- is the indictment sufficiently effective and precise to a crime to do a trial at all?
J. Lee Rankin: I think that the question of vagueness is not involved in the indictment. I think that indictment is sufficient on its face to charge the essential elements of the crime as set out in the statute and the lack of further precision is a matter to be reached by a motion, a bill of particulars, rather than the question of whether indictment states a crime on its face.
Felix Frankfurter: These are not matters to be discussed on the basis of the indictment or argumentation for in my own thinking that the scope and content of the indictment is as defined by the District Judge (Inaudible) and even though one may have a different view as to the sufficiency of the allegation, I mean, as a matter pleading. What the District Court says the indictment means on the basis of which, if he says, this doesn't satisfy the statute, it makes (Inaudible) that binding on this Court, am I right or wrong about that?
J. Lee Rankin: Well --
Felix Frankfurter: If we don't have to go and independently examine the indictment would you have to (Inaudible) because the primary and almost controlling down in (Inaudible) what the District Judge thought he was doing --
J. Lee Rankin: That's right.
Felix Frankfurter: -- as explained by his opinion --
J. Lee Rankin: Yes.
Felix Frankfurter: -- because if we haven't got the opinion from him then we simply refer to this as a state of crime then we're at large. But if he does set forth his reason then, the English to be used is -- is the controlling document in determining what he's done. Is that a question?
J. Lee Rankin: I think that's correct. And that's where we take the position that the lower court did not report to limit the indictment by construction in anyway but held that it did not state a -- a crime under the statute. Therefore, we contend that this Court must -- must, at this time, examine the allegations of the indictment. The holdings of the lower court in which it found that the indictment is not sufficient under the statute, again, to examine that against the face of the statute is to see whether the Court was in error in the interpretation or the decision that he went.
Hugo L. Black: Before agreeing with the statement Mr. Justice Frankfurter made, by being bound by the construction given the indictment, that's sufficiently precise that we have to be bound by. Why do you say that it would have to go back? Let a man, defendants, go to an entire trial before they could challenge the constitutionality of an Act which is unconstitutional is subjecting them to a trial that they shouldn't go through with.
J. Lee Rankin: Well, it's a question of whether or not the facts are sufficiently precise for the Court to consider that it should reach the constitutional question and it's the examination of a matter at this time and under a number of your decisions, you have decided at various times that you would not reach the -- a constitutional question where the facts were not precisely before you.
Hugo L. Black: An indictment (Inaudible) to be charged in trial?
J. Lee Rankin: Well, I -- it seems to me that you had one, a rescue army --
Hugo L. Black: But they have. I'm not --
J. Lee Rankin: -- where you send it back and said that the man would go back the third time for a -- a hearing in regard to the matter rather than examine him to the constitutional question in view of the way --
Hugo L. Black: I have forgotten. Was that a criminal case?
J. Lee Rankin: It was in the --
Felix Frankfurter: State court.
J. Lee Rankin: -- state court and the Court sent it back although it remarked about the fact that it was the third time the man would have to face trial before the Court.
Felix Frankfurter: The -- the question that you raised and apparently Mr. Justice Black is I think a very -- this time (Inaudible) I do want to say this. That the criminal appeals then as far as I know, I'll give my comments for this Court to review on the -- on the legal disposition from this clause to be the elicitation that would drive (Inaudible) I -- I myself is clear that (Inaudible) but there are elements here and potentiality in regards to it that make it awfully close (Inaudible)
J. Lee Rankin: Well, let --
Harold Burton: Let me see if I understand the cycle of what you are telling us. On page 44 of the records, as I understand, that the opinion of the Court of the Appeals, of the District Court and it says, “Our decision,” towards the bottom, “is that under the authorities, the expenditures in charge of this indictment are not expenditures prohibited by the Act."
J. Lee Rankin: Yes.
Harold Burton: Now, that's -- that's the gist of the -- of the opinion, isn't it?
J. Lee Rankin: That's contention of the Government and this position of the Government, you have to back to the indictment --
Harold Burton: Yes.
J. Lee Rankin: -- and examine the -- the terms of indictment --
Harold Burton: (Voice Overlap) -- the indictment to see whether the acts charged as expenditures under that indictment are covered by the Act.
J. Lee Rankin: That is right.
Harold Burton: And then I understand you to say that if they -- if we should call that they are covered by the Act and send it back to the Court, then the constitutional question would be raised --
J. Lee Rankin: Well --
Harold Burton: -- if they so desire.
J. Lee Rankin: Yes. Or you could examine it here and if you think that it is sufficiently precise in the elements or the detail of a description of the various acts contemplated under the telecast or -- or the other charge in the indictment, you could that then examine it here but under your decisions, you often said that where they are not sufficiently precise and the detail would be shown --
Harold Burton: Yes, I -- I understand that.
J. Lee Rankin: -- that you would send this back to the lower court and examine that question when the matter comes to in such form that you can examine exactly the -- according to logical necessity what the facts are and apply the constitutional questions to that, to those facts.
Harold Burton: But we would answer the question that the Government tended, we said, “Yes the allegations are here sufficiently to convince us that this is covered by the Act.”
J. Lee Rankin: Yes. And we think that's, as far as the Court needs to go, in its action in this case, to send it back to the -- case back find the X as charged in the indictment are sufficient and within the statute and the case should be sent back to occur determination, and then the Court might examine whether there was a precise question that ever came before the Court again.
Speaker: That's your --
Harold Burton: And for the Court to dismiss this indictment.
J. Lee Rankin: I beg your Pardon?
Harold Burton: The Appellee moved to dismiss the indictment.
J. Lee Rankin: That is right.
Speaker: Your suggestion is not involved merely sending it back to the lower court to reach the question of the demurrer that it failed to reach but to send it back with instructions would be -- indictment states an offense under the statute reserving the constitutional question after the -- until after there has been a trial and a conviction.
J. Lee Rankin: That is right. So --
Felix Frankfurter: So, there maybe no conviction.
J. Lee Rankin: That there's an acquittal in the Court doesn't have that to consider.
Speaker: But then they never had to reach (Voice Overlap)
J. Lee Rankin: That's right.
Speaker: Yes.
J. Lee Rankin: Now, we urge that this statute involves more than freedom of speech. It involves a spending of money. The speech, the urging to action and the intent to influence vote, and there's something like, in the Court's interpretations in the past, to a picketing case in which the Court has found that there is more than freedom of speech that there is action and that in examining these questions in regard to the constitutionality which I feel we need now to go into, at least briefly before the Court, that it should be kept in mind that there are these other elements in addition to speech involved in this statute and this indictment. The question that is before the Court in regard to the constitutional question whether or not there is encroachment upon freedom of speech, whether the statute is vague, indefinite, whether it's discriminatory. And in examining each of these questions, we turn to the -- the power of Congress to pass such a statute and not examine the wisdom of it. The question is whether or not there is validity to the particular means chosen by the Congress in trying to deal with the problem at hand in this statute. Congress had several things that this Court is familiar with in the C.I.O. case discussed that it was trying to deal with and provide for in passing this statute. It was trying to minimize the influence of unions at elections, protect the purity of elections so as to not have obligations between unions and the various candidates or unions or corporations and the various candidates because of contributions or expenditures. It was also very clearly trying to protect the minority, the union members upon -- against the use of union funds by assessment or dues or general funds of the union for political purposes against their will. There are a number of interests involved. Recalling to your attention the -- first, the union entity which has certain rights that the Government does not question in presenting its thoughts, and its political position to the public but it is a non-voter and there corporations were also covered by the same statute and they have certain rights to present their position but they are non-voters. And the last but not least are the voters, both union members and the public generally who have a right to have their position presented to the public. In examining this question, the Court recognized in the C.I.O. case that the electioneering process is a very important part of the effect upon voting, the determination of elections, and that is what Congress is trying to reach in dealing with this subject in this section of the statute. It was trying to remove or at least in part remove the effect of the aggregations of wealth, both in corporation form and labor organization form from affecting the electoral process in a way that Congress thought was not in the best interest of the country. The Court has recognized in a number of different cases, the power of Congress to act in this field in the protection of elections, involving choice of congressional representatives, a number of other cases that the Court is familiar with. They have a broad authority to provide protection for the electoral process and this is another example where Congress was trying to provide and protect that process from an influence that it considered whether wisely or not to be detrimental to the public interest.
Hugo L. Black: Is it similar in any way to an act would forbid an individual to pay for advertisement in a paper statement in the paper or would the radio be favored or was against the election of a particular candidate?
J. Lee Rankin: I think it is different, Mr. Justice Black, in several respects. It doesn't seem to me under the decisions of the Court that a entity has the same rights as an individual in this area and furthermore, there is no prohibition as to the labor organization entity being able to be active in this field and bringing its political ideas before the public in many forms. The C.I.O. case held that it could do so through its union publications, to its union members, and there's nine or almost ten years of experience now where through the PAC and the (Inaudible) organization and political activity and the new COPE, the labor organizations. The COPE is the new one by the consolidated unions have exercised very broad activity in this field in regard to bringing their position on political issues before the public and it is only in the area where they are using the general funds of the union for this purpose that there is the proscription and that is what the indictment alleges and that's what the statute proscribes is not like a person using his own funds or is not like the union using funds through the PAC or the COPE to carry on political activity. They have gotten very substantial subscriptions over the years, by voluntarily to the -- those various entities that are -- carry on their political activities and those have been even directly contributed to various candidates for their electioneering processes or they have been used by the union to carry on the presentation with portion.
William J. Brennan, Jr.: Was this a -- was this union incorporated?
J. Lee Rankin: I beg your pardon?
William J. Brennan, Jr.: Is this union incorporated?
J. Lee Rankin: No. It is a -- it is an association. Most unions are associations and they are different than corporations by reason of that, of course.
William J. Brennan, Jr.: Did the -- did the members take any steps towards authorizing this?
J. Lee Rankin: There isn't anything in the record to indicate that they did.
William O. Douglas: Did anything to indicate they did?
J. Lee Rankin: No, because there was no record and the indictment does not describe whether they did or did not. It says that they were using general funds of the union for this purpose.
Hugo L. Black: But I suppose their laws which would intervene if they attempted to appropriate the money for non-lawful purpose --
J. Lee Rankin: Well we try to describe in our briefs the procedure and in these various political activity, groups like the PAC and the COPE that they have. They do have an organization which is controlled considerably by the leadership of the unions in determining what political activity would be carried on and what candidates will be supported and generally it's the Government's position, as argued in the briefs, that the membership of the unions do not have an opportunity to vote on this particular matters. Now --
Hugo L. Black: And this is the PAC?
J. Lee Rankin: PAC is the C.I.O's old organization.
William J. Brennan, Jr.: Yes.
J. Lee Rankin: Political activity.
William J. Brennan, Jr.: Yes. And the political activities committee, that -- that is a separate and apart from the union.
J. Lee Rankin: That's right.
William J. Brennan, Jr.: Am I correct about that?
J. Lee Rankin: That's correct.
Speaker: (Inaudible)
J. Lee Rankin: Yes. It comes from the various voluntary subscriptions by members from -- whoever cares to contribute to it.
Speaker: (Inaudible)
J. Lee Rankin: That's right. And it isn't -- is not the Activity of the PAC or the COPE at all.
Felix Frankfurter: Mr. Solicitor, may I get the position of the Government (Inaudible) unless they're deferred incorrectly that under the C.I.O. decision, the C.I.O. lose (Inaudible) regularly published week in, week out in partaking, recommending some candidates an opposing elements would be outside of the statute, is that right?
J. Lee Rankin: That's right.
Felix Frankfurter: And a radio station owned and conducted by look forward to the same -- the unit of the same non-prohibition, could it?
J. Lee Rankin: Well, I would think so under that decision. The -- if you recall the legislative history, the question was -- asked Senator Taft and he was not as clear in his answer to that particular type but I think under that decision, it would be.
Felix Frankfurter: Thank you. Now, instead of having it on stages suppose it hired a commentator as it does in actually to deny that the C.I.O. (Inaudible) that the commentator, it is (Inaudible) would that be still outside the statute? That's why we're not to ask these question but you have a -- you're not to accept this case limitation under which we are and I'm not passing unconstitutional questions for the cooperative station.
J. Lee Rankin: Yes. Well, that has been going on for a long time and the Government has not taken any action about it to answer that question (Voice Overlap) --
Felix Frankfurter: I don't want to be (Inaudible). So -- now let me go in from there. To compare its own pages a regular proposition but full-page ads and all of these citizens -- cities were on campaign ballots paid for by C.I.O. (Inaudible) is this case. Is it?
J. Lee Rankin: Yes. And on behalf of particular candidates, this is not presenting the labor organization --
Felix Frankfurter: I don't need to generalize that we need to -- we should have fair standard and so on but on the whole, A, B, and C by their votes have been claiming the cause labor and X Y Z as an enemy.
J. Lee Rankin: That's right.
Felix Frankfurter: That would be condemned at this case, is it?
J. Lee Rankin: Well, in this case, go just a little farther it says in addition to that, “Vote for A, B, and C.”
Felix Frankfurter: Well, the statute said you can't make those mistakes. Am I --
J. Lee Rankin: No. The statute doesn't but the indictment does.
Felix Frankfurter: Yes, the indictment might.
J. Lee Rankin: Goes that far.
Felix Frankfurter: But the statute wouldn't.
J. Lee Rankin: And we say that is a court case. That is what the statute, if it prohibited anything, would certainly prohibit that.
Felix Frankfurter: But the distinction is, as I gather, between dissemination of use and the recommendation or that these are forbidden by a labor union or a corporation and as I have to separate the two, as part of systematic conduct of its business throughout the year and begins utilizing outside agencies, supported by it to express its position --
J. Lee Rankin: Yes.
Felix Frankfurter: -- of candidates.
J. Lee Rankin: And the use of its general funds for that --
Felix Frankfurter: Yes.
J. Lee Rankin: -- purpose.
Felix Frankfurter: Because its -- even its general fund we get the same unit.
J. Lee Rankin: The same unit both ways.
Felix Frankfurter: (Inaudible) for passing on the fund to the time they can have it.
J. Lee Rankin: The effect of it is to make those who are usually protected although those, this Court has sought to protect under the First Amendment that this isn't minority joined with the majority in supporting some action that they are not in sympathy with or they are not --
Hugo L. Black: Well, they are not carrying the question just one step further. I -- I am just belaboring unions to publish of paper yet called labor. As I understand it, if that paper could be distributed throughout the nation carrying just exactly the articles they had here that would be outside the Act.
J. Lee Rankin: I don't think the Court's decided that question yet.
Hugo L. Black: I thought you said if the labor -- that the unions own the paper.
Felix Frankfurter: Labor is not the brotherhood --
Hugo L. Black: Well --
Hugo L. Black: It's the Brotherhood.
J. Lee Rankin: If it does it by subscription, yes but if it does -- if it makes free throws out of it, the Court reserved that question in the C.I.O. case.
Speaker: That at some -- some pre-distributions of the C.I.O. case.
J. Lee Rankin: Yes but I think the Court dealt with that by expressly saying that it wasn't clear that union funds were used for that purpose and that -- or what the source of those funds were and so, it did not deal squarely with that particular situation and reserved the question --
Hugo L. Black: Now that paper that I'm speaking about is what might be called the voice of the Brotherhood.
J. Lee Rankin: Yes.
Hugo L. Black: And I understand from you that they are not under the Act under the other opinion.
J. Lee Rankin: If that paper is maintained by subscriptions like any other newspaper and that's the source of its support.
Hugo L. Black: And -- but you draw a distinction between the paper circulated to subscribers and distributing without being two subscribers, could it sell them?
J. Lee Rankin: Oh, no, if they sell the papers, too. That would also be outside.
Hugo L. Black: But if they put that same advertisement in the New York Times, the same argument in the New York Times or the Washington Post, some of the other newspapers, they would be covered by the Act?
J. Lee Rankin: Well, they would be because in the one instance, they would be engaged in the business of operating this newspaper and part of it would be in the various editorial positions they took in that newspaper. Now, if they would publish that ad, if that is the question that Mr. Justice is asking --
Hugo L. Black: But publish whatever it is.
J. Lee Rankin: Say they'd made --
Hugo L. Black: A news item --
J. Lee Rankin: All right. Say they put a -- an ad in rent and instead of a news item in their own paper. It is clear under legislative history of this Act that that was one of the things that Congress was trying to proscribe. If a -- a newspaper corporation would take a part of its paper and put an advertisement electioneering for certain candidates, then it would be within the prescription of the Act, too.
Hugo L. Black: In other words all of the data papers would be barred from putting an article that they paid for in any other date of paper for or against any candidate.
J. Lee Rankin: That's right. But they're operating their newspaper --
Hugo L. Black: That's right.
J. Lee Rankin: And the news --
Hugo L. Black: That's the result if you win the case here.
J. Lee Rankin: That's the position. It was taken --
Hugo L. Black: Yes, the observation it became.
J. Lee Rankin: Yes, through the legislative history.
Felix Frankfurter: And half of that decision is a decision of C.I.O. case, half of that.
J. Lee Rankin: That's right.
Felix Frankfurter: Is it? That a publication by the -- the newspaper of the union, would be part of the union anyway. I don't think, or am I wrong? I don't think the C.I.O. case (Inaudible) I don't think there was special subscriptions for the particular publication, was there?
J. Lee Rankin: No. That was paid for out of general funds.
Felix Frankfurter: Out of general funds? That's what I thought. So that a publication by the union as part of its conduct as a union for the purpose of informing its (Inaudible) the C.I.O. case said that's not within the terms of the statute.
J. Lee Rankin: That's right.
Felix Frankfurter: And your answer to --
J. Lee Rankin: We don't quarrel with that decision at all.
Felix Frankfurter: So close -- that's our position, too. That's why I say (Inaudible) publishing only outside not a standing vehicle of informing its members, not a means of educating its members when in fact the public hasn't overruled brought on explicit, directed, purposeful utilization of another vehicle of publication to press its political views the more exquisitely in favoring against some candidates.
J. Lee Rankin: That's right. That's the case before the Court. I'd like to briefly call attention to what the problem is in this area with regard to the -- the minority of the union membership. When the selection is made in regard to the candidate that the electioneering is to be done in behalf of by the union, it may very properly, as far as the union is concerned, be made upon the basis of whether that candidate has supported particular legislation or activities or programs of the labor organization and the leadership may urge and wish to spend the union funds for that purpose. On the other hand, the individual in making his choice about who he would like to support in the electioneering process which is recognized by the Court as being very close to the electoral process may base it upon the fact that he knows the particular candidate, that he knows that he supports other things that are in -- are in the interest of the community, generally, rather than in the interest of just labor organizations or that he isn't -- he is in support of a program in behalf of foreign relations or some other position in regard to support for governmental activity that is attractive to him as a basis for a selection of a candidate, both for voting for him and supporting. Now, it is required in -- by the union being able to contribute union funds to the electioneering process in the manner described here in the indictment to make his contribution of the union funds in order to even neutralize that in behalf of the candidate that he is in favor of. He has to contribute an equal sum of money outside of whatever the union contribute out of his contributions for dues and otherwise --
William J. Brennan, Jr.: Well, Mr. Solicitor, wouldn't all that be true with this broadcast that's been made from a union-owned television station?
J. Lee Rankin: Well, if it was as a part of a regular business of operating a union television or telecasting station, as distinguished from something where you were just electioneering on behalf of candidates, the Government does not agree or concede that if the activity by the union broadcasting or telecasting station is on behalf of particular candidates or as apart from the regular operation of a union broadcasting or telecasting station in which there are commentators and other people, union leaders, who appear on that station and telecasting and present certain views about labor matters as distinguished from supporting certain candidates and urging their election.
William J. Brennan, Jr.: Well, does the Government distinguish between the Government-owned telecasting station a -- I mean a union-owned telecasting station and union-owned and operated newspaper?
J. Lee Rankin: Not at all, providing -- but in the union on newspaper, it could not go ahead and advertise in that and distribute that to the general public.
William J. Brennan, Jr.: Now, but couldn't it have a -- and -- or what would be the Government's position, for example, in a union-owned newspaper if there were a number of columnists whose articles appeared therein advocating the election of certain individuals and defeat of others?
J. Lee Rankin: Well, if that was the regular business of that newspaper day after day for instance like certain commentators that are in the Washington Post that these are certain labor commentators that -- that they have regularly. That is one of the questions that Senator Taft said is less clear in the legislative history.
William J. Brennan, Jr.: Well, what I'm trying to get at is, do you make any distinction between the union-owned newspaper and the union-owned telecast station in that regard?
J. Lee Rankin: Well, only insofar as they're dealing with the general public. In the union-owned paper in which they were using the general funds of the union, is this Court, as I understood, dealt with these -- with it in the C.I.O. case and (Inaudible) as the basically distribution of the political views of the union to union members.
William J. Brennan, Jr.: Well, that, of course, just isn't impossible in the case of a telecast station.
J. Lee Rankin: That is a substantial difference.
William J. Brennan, Jr.: Unless you had a closed circuit or something like that.
J. Lee Rankin: Yes. And if you -- it seems to me there is still certainly a case in a gray area where you have the commentator who is a -- a man who's regularly on the television station and commenting and he's not engaged in active electioneering on -- on behalf of a particular candidate. He may have as the Senators, recognize in the debate. He may have a lot of effect or even more effect than the man who is actively electioneering on behalf of a particular candidate. But that is more of Senator Taft's, that in the nature of the regular operation of the business, of the station.
William J. Brennan, Jr.: But I knew (Voice Overlap). Do I understand then the Government draws a line between the kind of columnist whose job as part of the union aim and objective is constantly to bring before the public the union's point of view as regards candidates for or against union aims or objectives? Is that it? You differ between that kind of columnist and the kind of columnist who was just employed for the purpose of an election?
J. Lee Rankin: Well, certainly if a much clearer case where he is employed but for the purpose of electioneering --
William J. Brennan, Jr.: In that case, you say that even the case perhaps of the union-owned broadcasting station come within the ban of the statute?
J. Lee Rankin: Yes.
William J. Brennan, Jr.: And that is the union.
J. Lee Rankin: That's right.
Hugo L. Black: You continue -- I noticed several times you've said espousing the cause of the candidates whether that espousing the cause of parties. Do I understand that‘s not included here?
J. Lee Rankin: No. I think that espousing the cause of parties would also be but generally, it has been applied to particular candidates. They're always advocating the election or support of particular persons who happen to be identified with parties and --
Hugo L. Black: So, would the Act cover commentators over the radio and in the press who constantly support one party or the other if they were employed by a corporation and paid fees or paid for their services?
J. Lee Rankin: Well, I'm not --
Hugo L. Black: Why can it not?
J. Lee Rankin: To answer that, that's another unclear case according to legislative history.
Hugo L. Black: Well, I'm talking about the Act and you're -- what you asked for. Why would it not cover every commentator over the radio or to the press constantly takes, espouses one party or the other and who draws his pay from certain corporate interests or certain labor union interests.
J. Lee Rankin: Well, its question whether he is actually electioneering on behalf of particular candidates --
Hugo L. Black: Well, then let's assume that they are some that you could know who are actually electioneering for one of the parties night after night. Would he be covered if he was drawing pay from some company or corporation or labor union to do what he's doing?
J. Lee Rankin: I think --
Hugo L. Black: How could you get him out?
J. Lee Rankin: Well, if he was being -- if he was electioneering and that was what he was being paid for by the corporation --
Hugo L. Black: But he's being paid for his lectures, and that's where he does (Inaudible).
J. Lee Rankin: It would be the same problem as the other.
Hugo L. Black: It'd be -- it'd be covered, I suppose, by the Act. I don't see how he could be rid out of it.
J. Lee Rankin: That's what Congress --
Hugo L. Black: And does that -- does that get pretty close to raising the question that throws the Court to construe the Act as it did in the other case? Does that raise any the constitutional question in your mind?
J. Lee Rankin: Well, of course, there is an element of speech as well as payment for expenditure here. There isn't any question about that, but it's also a question of whether there is a problem that the Congress is trying to protect the public in the electoral process in trying to limit the manner in which this could be handled and there is no prohibition. There's a broad area of which the activity can be carried on and to open it up so that corporations and labor organizations, both, could carry on such activity would certainly soon engulf the individual so he had very little (Voice Overlap)
Hugo L. Black: Might be true. But I assume that if there's any one thing, probably, that there's pretty general agreement on, it is at the First Amendment, at least. It's designed to leave it open for people whether hired or not hired to express political views of reference to the parties (Inaudible). And I would suppose maybe you are -- this wouldn't -- I -- I don't know if it mean it'd have to reach the same result but it certainly raises the same problem which caused the majority of the Board to limit the meaning of the Act.
J. Lee Rankin: Well, it's a question of whether you're prohibited from expressing political views or whether you can spend large sums of money in a certain way to express and you have to tie the two together because that's what Congress prescribes, not just expressing your views.
Hugo L. Black: But undoubtedly, whatever it is, it would stifle the expression abuse by commentators, would it not, who do express views on parties and elections, and who have been doing it through -- through the years who were employed by certain companies to do it.
J. Lee Rankin: It wouldn't give them the same power to control as they would have --
Hugo L. Black: Did have to sense to their remark.
J. Lee Rankin: Well --
Hugo L. Black: And they'd have to stay away from politics.
J. Lee Rankin: No. They would have a broad area of comment that they could engage in.
Hugo L. Black: But they couldn't espouse the cause of a party (Inaudible)
J. Lee Rankin: They couldn't espouse a particular candidate, anyway. That's what this case is.
Hugo L. Black: Well, but how can you distinguish between espousing the cause of a candidate and espousing the cause of a party --
J. Lee Rankin: Well --
Hugo L. Black: -- yet covers both, if it covers one at the time.
J. Lee Rankin: The -- the one may have involved a -- a political comment -- the political views that might very well be within the protection of the First Amendment on this expenditure for the purpose of electioneering on behalf of a particular candidate is something quite different.
William O. Douglas: Mr. Solicitor General, you've been speaking of candidates and parties. What are the situation as to issue that is -- that legislation is that clear?
J. Lee Rankin: Well, it seems to me that the general discussion of the issues is -- is available to anyone under the statute. There's no attempt to prescribe.
William O. Douglas: A particular act, a particular bill is if it's that's all right.
J. Lee Rankin: Yes.
William O. Douglas: But when you get down to a candidate or possibly a party that might be (Inaudible).
J. Lee Rankin: That's -- that's the issue before the Court in this case.
Earl Warren: Mr. Rauh.
Joseph L. Rauh, Jr.: May it please the Court. There are three different issues as we see it. First, what did the District Court say the indictment meant? Second, on the District Court's construction of the indictment, was there an expenditure within the meaning of Section 610? And thirdly, if there was an expenditure within the meaning or 610, was that a violation of the Constitution to so charges? As far as the District Court's interpretation, it is perfectly clear that he did make an interpretation of the indictment and that this Court is bound by it. On page 43 of the record, the District Court says as follows; “According to the authorities, the union was not making an expenditure on behalf of a political candidate. It desired to inform its members and others of the position of the union on those seeking certain federal offices.”
Speaker: Where are you reading from?
Joseph L. Rauh, Jr.: I was reading from page 43, sir. The point of this is that, of course, we were engaged in political advocacy in stating our position but that it was our position as a union which we were stating. And now, the Government is trying to make it appear as though we were making a contribution direct or indirect to the campaign of the particular candidate and the relevant distinction between what the District Court said below. And what the Government is urging here is between a union stating its position for everyone to hear, and we're proud of our position, and a union simply doing what the candidate wants, namely, sloganeering for him, repeating his statements, being an arm of his campaign. But what the District Court did limit here, what the District Court did say is that this indictment charges only that the union, clearly electioneering, clearly stating its views, clearly political advocacy, but clearly stating its own views. And that's what it meant, sir, on page 43 when it used the words “on behalf.” The Government tries to read this paragraph as though it didn't operate as an interpretation but it was the very interpretation that we were making of the indictment and that the Government was not objecting to. It was -- the union was not making an expenditure on behalf of a political candidate. It was not saying a slogan for the candidate. It was stating its own position. Now, in the limited few moments what or I would like to summarize what this means and why this completely refutes the position of the Government.
Felix Frankfurter: Before you do that, would you go on to the next paragraph of your consent as what the paragraph has declared and the Court goes on to say what then did Congress intend by expenditures and it then said, “It didn't mean that.” Is that right?
Joseph L. Rauh, Jr.: Precisely. I -- that's the --
Felix Frankfurter: That is, isn't -- isn't the case here on what the indictment said is construed by Judge Picard and his construction that that did not constitute an expenditure. That supposed case properly here and only here.
Joseph L. Rauh, Jr.: Precisely, Your Honor. The case of --
Felix Frankfurter: And what is the -- what is the -- I can't --
Joseph L. Rauh, Jr.: The argument --
Felix Frankfurter: I still can't see the conflict.
Joseph L. Rauh, Jr.: The argument sir.
Felix Frankfurter: I'm not stupid. I -- to bring other folks (Inaudible)
Joseph L. Rauh, Jr.: The argument between the Government and the union over the construction of the indictment is, that the Government contends that the indictment would permit proof that all we were doing was parroting a slogan for the candidate or that it would permit proof we were trying to make a contribution to the candidate through our activity. We say the indictment as construed by the District Judge permits only a proof that we were engaged in political advocacy of the type involved in the C.I.O. case. In other words, the Government tried to distinguish the C.I.O. case in the lower court on the ground that it was a difference between a house organ and a commercial telecast. Here, they say there is a difference in content between the political expression in the C.I.O. case and the political expression they can prove here and a different in -- difference in intent between the intent to express a political view and the intent to make a --
Felix Frankfurter: Well, I --
Joseph L. Rauh, Jr.: -- contribution and we say, if I may just raise -- in my short time, that we say that they cannot here restate the indictment over the interpretation. But we both agree, and that was I wanted to conclude on in this -- this afternoon. We both agree that this Court can decide the question of whether the indictment, so interpreted, falls within the statute. We do not take the position that this Court is faced with a constitutional issue. We believe that interpreted to avoid that constitutional issue. To exclude a union taking its own position is certainly the proper interpretation of this statute and it leaves plenty left for the statute to do. The statute still would apply to efforts by a union to become a part of the campaign of a particular candidate and would leave many efforts of speech that might be taken apart from this particular one, we say, and has the right to do and all apart from speech. There are many expenditures that would be barred. The interpretation that Judge Picard gave does not, on his statement, that it's our position we may give, our advocacy we may give, does not limit the statute in such a way as to a emasculate it. And it is on this phases, on the fact that the statute -- that the indictment charges a union out of union dues was stating its own position is -- it -- it would raise for this Court a constitutional issue of the gravest part. It would mean that this Court was saying were it to uphold this action, it would mean in affect of saying that where a union, where real political advocacy may actually have influence that is not protected by the Constitution even though extremest views which may never have influenced will be protected. We ask for the right here. We do not believe the statute bars it as interpreted by the District Court.
Felix Frankfurter: That's a good speech you're making to the jury. But I should think is if anybody said -- speaking to myself. “I want Mr. Jones to be elected as senator”, and Mr. Jones (Inaudible) talking also on behalf of him.
Joseph L. Rauh, Jr.: On --
Felix Frankfurter: And if (Voice Overlap) --
Joseph L. Rauh, Jr.: On the contrary sir --
Felix Frankfurter: It is a complicated question in prime that you can't -- that there cannot be two purposes and two target -- targets at the same time.
Joseph L. Rauh, Jr.: Sir, when our union states its position, we may or may not be helping the candidate. I would suggest to you that when Mr. Ruther comes out for a candidate in Mississippi, he is stating the position of the union without reference to the Act that may be taken by the voters. When we state our position, we may or may not be helping a particular candidate --
Felix Frankfurter: But (Voice Overlap)
Joseph L. Rauh, Jr.: -- but we will be educating the public to the issues. And we will in fact be making --
Felix Frankfurter: Mr. Rauh, that is interested education or do you want Mr. Jones elected and Mrs. Smith defeated.
Joseph L. Rauh, Jr.: We want him elected but we --
Felix Frankfurter: But that 's all consequences from that but the fact is you're making a speech on your behalf, on behalf of Mr. Jones becoming further your cause. And you're trying to split at two motives as those two motifs didn't exist and only one existed.
Earl Warren: We'll -- we'll hear the answer in the morning.